Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 13, 25 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

With respect to Claim 1, the claim recites inter alia “…transmitting, to a first base station, a first physical random access channel (PRACH) transmission that includes a first random access (RA) preamble; and determining whether to transmit, to the first base station,..” The specification is silent with respect to “first base station” and therefore rejected accordingly.

Further, dependent claims reciting same amended feature are also rejected for same reasoning’s.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2016/0100434 A1) hereinafter as Chen in view of Kim et al (US 20190320430 A1) hereinafter as Kim.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	
Regarding claim(s) 1, Chen discloses a method of wireless communication of a user equipment (UE) (Fig(s). 1, UE 104 in communication with node or base station 102),  comprising: 
transmitting, to a first base station (Fig(s). 1 UE 104 transmitting to first base station 102), a first physical random access channel (PRACH) transmission that includes a first random access (RA) preamble (¶ abstract, 6, 66-67, the UE transmits a first PRACH to the base station, see Fig(s). 1, 8, 9B).
Chen does not explicitly illustrate determining whether to transmit, to the base station, a second PRACH transmission that is concurrent with the first PRACH transmission, wherein the second PRACH transmission includes a second RA preamble (None-the less Examiner believes that Fig(s). 1, 4, 9B, ¶ 6, 66-67, 70, 82, the UE determines a power level for the PRACH to transmit concurrently with first PRACH, illustrate a concurrent transmission of PRACH to base stations as shown in Fig. 9A-9B).  
Kim discloses determining whether to transmit, to the base station, a second PRACH transmission that is concurrent with the first PRACH transmission, wherein the second PRACH transmission includes a second RA preamble (see ¶ 208, consecutive RACH preambles may transmitted by the UE ….without respect to the reception of a RAR on the previously transmitted PRACH preambles, also see ¶ 236). Concurrent PRACH transmissions allows for redundant requests so as to avoid interference in subsequent transmissions.
Further Kim discloses wherein the first RA preamble and the second RA preamble are different (¶ 183, 198, 236 where the preambles may be the same or different). Different RAs allows for optimum contention free communications.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Kim within Chen, as to avoid interference in subsequent transmissions by transmitting concurrent PRACH transmissions to the base station as needed.

Regarding claim(s) 2, 14, 26, Kim discloses transmitting, to the base station, the second PRACH transmission that includes the second RA preamble when the second PRACH transmission is determined to be transmitted wherein the first RA preamble and second RA preamble are transmitted on same/different PRACH (See ¶ 198, 236) Reasons for combining same as claim 1.
Regarding claim(s) 3, 15, 27, Kim discloses the first PRACH transmission and the second PRACH transmission are associated with different RA preamble indices, or the first PRACH transmission and the second PRACH transmission are associated with different transmission beams (See ¶ 183, a UE may transmit multiple preambles with cyclic prefix (CP) and/or guard time (GT) per preamble and possibly different beam directions at the multiple preamble transmissions, i.e., beam sweeping (Option 2), where the preambles may be the same or different). Reasons for combining same as claim 1.
Regarding claim(s) 4, 16, 28, Kim discloses receiving, from the first base station, a configuration for multiple concurrent PRACH transmissions, wherein the configuration comprises at least one of an indication that the multiple concurrent PRACH transmissions are allowed for the UE, a number of the multiple concurrent PRACH transmissions that is allowed for the UE, a set of preamble indices configured for the multiple concurrent PRACH transmissions, or a transmission power for the multiple concurrent PRACH transmissions (See ¶ 183, a UE does not hold, the UE may transmit multiple preambles with cyclic prefix (CP) and/or guard time (GT) per preamble and possibly different beam directions at the multiple preamble transmissions, i.e., beam sweeping (Option 2), where the preambles may be the same or different). Reasons for combining same as claim 1.
Regarding claim(s) 5, 17, 29, Chen discloses wherein the configuration based on at least one of a UE capability or UE assistance information (See ¶ 12).
Regarding claim(s) 6, 18, Chen discloses wherein the determining whether to concurrently transmit the first PRACH transmission and the second PRACH transmission is based on at least one of one or more channel conditions or a power state of the UE (Fig(s). 1, 4, 9B, ¶ 6, 13, 66-67, 70, 82, the UE determines a power level for the PRACH to transmit concurrently with first PRACH).  
Regarding claim(s) 7, 19, Chen discloses wherein the one or more channel conditions include at least one of a reference signal received power (RSRP) of one or more reference signals received from the first base station or a pathloss estimate (See ¶ 3, 54, 66, Fig(s). 9D).  
Regarding claim(s) 8, 20, Chen discloses the first PRACH transmission is transmitted using a first spatial beam beamformed using a first antenna subarray, and the second PRACH transmission is transmitted using a second spatial beam  beamformed using a second antenna subarray ((Fig(s). 1, 9A, two beams 908, 910, see ¶ 14).  
Regarding claim(s) 9, 21, Chen discloses wherein the first PRACH transmission and the second PRACH transmission are beamformed using a same spatial beam (See ¶ 14).
Regarding claim(s) 10, 22, Chen discloses, wherein one or more of the first PRACH transmission or the second PRACH transmission include one or more bits of an encoded message, the one or more bits of the encoded message indicating information associated with at least one of a buffer status report or a power headroom report (see ¶ 20).  
Regarding claim(s) 11, 23, Chen discloses receiving a first RA response (RAR) associated with the first PRACH transmission; and receiving a second RAR associated with the second PRACH transmission (See ¶ 23).
Regarding claim(s) 12, 24, Chen discloses receiving a single RA response (RAR) associated with the first PRACH transmission and the second PRACH transmission from the first base station (See ¶ 23).

Regarding Claim(s) 13, 25 and 30, Chen discloses a method of wireless communication of a user equipment (UE) (Fig(s). 1, UE 104 in communication with node or base station 102),  comprising: 
transmitting, to a first base station (Fig(s). 1 UE 104 transmitting to first base station 102), a first physical random access channel (PRACH) transmission that includes a first random access (RA) preamble (¶ abstract, 6, 66-67, the UE transmits a first PRACH to the base station, see Fig(s). 1, 8, 9B).
Chen does not explicitly illustrate determining whether to transmit, to the base station, a second PRACH transmission that is concurrent with the first PRACH transmission, wherein the second PRACH transmission includes a second RA preamble (None-the less Examiner believes that Fig(s). 1, 4, 9B, ¶ 6, 66-67, 70, 82, the UE determines a power level for the PRACH to transmit concurrently with first PRACH, illustrate a concurrent transmission of PRACH to base stations as shown in Fig. 9A-9B).  
Kim discloses determining whether to transmit, to the base station, a second PRACH transmission that is concurrent with the first PRACH transmission, wherein the second PRACH transmission includes a second RA preamble (see ¶ 208, consecutive RACH preambles may transmitted by the UE ….without respect to the reception of a RAR on the previously transmitted PRACH preambles, also see ¶ 236). Concurrent PRACH transmissions allows for redundant requests so as to avoid interference in subsequent transmissions.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Kim within Chen, as to avoid interference in subsequent transmissions by transmitting concurrent PRACH transmissions to the base station as needed.

Response to Arguments
Applicant’s arguments filed on April 21, 2021 with respect to claims 1-30 have been considered but are moot because the arguments relate solely to newly added limitations addressed in instant Office Action, thus rendering the Applicant’s arguments moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ JAIN whose telephone number is (571)272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 57127297419741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJ JAIN/Primary Examiner, Art Unit 2411